          Case 1:19-cv-03417-TSC Document 4-3 Filed 12/27/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 MARCELLIN MUKOLO BASENGEZI,

                   Plaintiff,

          v.                                       Civil Action No. 19-cv-03417 (TJK)

 MICHAEL R. POMPEO, in his official
 capacity as Secretary of State, U.S.
 Department of State, and UNITED STATES
 DEPARTMENT OF STATE,

                   Defendants.


                                      [Proposed] ORDER

       Upon consideration of Defendants’ Motion to Stay Pending Consolidation, the Court hereby

GRANTS the motion for good cause shown. It is hereby

       ORDERED that Defendants’ deadline by which to answer or otherwise respond to the

Complaint in the above-captioned matter is STAYED, pending the Court’s adjudication of

Defendants’ Motion to Consolidate, filed in Robert Basengezi Katintima v. Pompeo et al., Civ.

No. 1:19-cv-3413 (TSC).



Date: __________________                           ________________________________
                                                   UNITED STATES DISTRICT JUDGE




                                               1
